NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                                IN RE: GAGE K.


                              No. 1 CA-JV 21-0176
                                FILED 10-14-2021


            Appeal from the Superior Court in Mohave County
                         No. S8015JV202000079
            The Honorable Megan A. McCoy, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Law Offices of Harriette P. Levitt, Tucson
By Harriette P. Levitt
Counsel for Appellant

Mohave County Attorney’s Office, Kingman
By Jeffrey B. Haws
Counsel for Appellee




                        MEMORANDUM DECISION

Judge Maria Elena Cruz delivered the decision of the Court, in which
Presiding Judge Cynthia J. Bailey and Judge Jennifer M. Perkins joined.
                              IN RE: GAGE K.
                            Decision of the Court


C R U Z, Judge:

¶1             Gage K. appeals the superior court’s order that he pay
restitution to the victim J.W. in the full amount requested by the victim. For
the following reasons, we affirm.

               FACTUAL AND PROCEDURAL HISTORY

¶2             In 2020, Gage K., then a juvenile, burglarized J.W.’s home.
J.W.’s neighbor, who knew Gage, saw him jump over J.W.’s fence and into
J.W.’s yard on the day of the burglary. Shortly thereafter the neighbor saw
Gage throw something over the fence and exit J.W.’s yard. The neighbor
called J.W. and reported what she had seen. J.W. found that multiple pieces
of jewelry, jewelry equipment, and coins he owned had been stolen. A
police officer contacted Gage, who denied committing the burglary. After
searching Gage’s bedroom, the officer found a ring and some coins
belonging to J.W. When the officer asked Gage where the other stolen items
were, he said he had given them to a friend for safekeeping. No other stolen
items were ever recovered.

¶3            Gage entered into a disposition agreement, which required
him to make restitution for J.W.’s economic loss. The superior court
informed Gage of his rights and the consequences of entering the agreement
including the restitution requirement. The court adjudicated Gage
delinquent, placed him on probation and reserved ruling on restitution.
The court then held a contested restitution hearing. Gage testified that the
only items he had taken from J.W.’s home were the coins and ring the officer
found in his room. He denied giving any additional stolen items to his
friend, and testified that he had lied when he stated otherwise to the officer.
The court awarded restitution in the amount of $10,518.41. Gage timely
appealed the restitution order, and we have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) section 8-235(A).




                                      2
                              IN RE: GAGE K.
                            Decision of the Court

                               DISCUSSION

¶4             We review the superior court’s restitution order for an abuse
of discretion, considering the facts in the light most favorable to upholding
the order. In re Andrew C., 215 Ariz. 366, 367, ¶ 6 (App. 2007). We will
uphold the court’s restitution order if the amount of restitution ordered
“bears a reasonable relationship to the victim’s loss.” In re William L., 211
Ariz. 236, 239, ¶ 10 (App. 2005) (citation omitted).

¶5              Section 8-323 authorizes the superior court to order a juvenile
to pay restitution to “any person who suffered an economic loss as the
result of the juvenile’s conduct.” A.R.S. § 8-323(F)(9). Economic loss is “any
loss incurred by a person as a result of the commission of an offense.”
A.R.S. § 13-105(16). A victim must prove a restitution claim by a
preponderance of the evidence. In re Stephanie B., 204 Ariz. 466, 470, ¶ 15
(App. 2003).

¶6            Gage argues that the court’s restitution order was not
supported by the evidence. Here, the superior court calculated restitution
at $10,518.41 based on J.W.’s testimony as to the value of the items stolen,
the testimony of the restitution advocate who assisted J.W. with online
research and prepared the restitution ledger, and the restitution ledger. The
court found J.W.’s testimony credible, and Gage’s testimony not credible,
because Gage had “made one accounting of the events to law enforcement
and another changed version” to the court. The court rejected Gage’s
arguments that someone else stole some of the items and that J.W. had
embellished his accounting of his property. The court also found that J.W.’s
testimony was corroborated by the uncontested fact that some of J.W.’s
coins and jewelry were found in Gage’s possession.

¶7            The superior court “is in the best position to weigh the
evidence, observe the parties, judge the credibility of witnesses, and resolve
disputed facts.” Ariz. Dep’t of Econ. Sec. v. Oscar O., 209 Ariz. 332, 334, ¶ 4
(App. 2004). The superior court exercised its discretion in finding that
J.W.’s claims that the items listed in the restitution ledger (minus $100 for
earrings J.W. had believed were stolen but found before the hearing), were
stolen when Gage burglarized J.W.’s home. Although Gage argues that the
values J.W. gave for his stolen property were “questionable,” the superior
court found that the restitution requested was reasonably related to the
burglary and supported by a preponderance of the evidence. And the fact
that J.W. had not insured the stolen items does not, as Gage suggests,
indicate the items were worth less than J.W. claimed. The superior court




                                      3
                            IN RE: GAGE K.
                          Decision of the Court

was in the best position to resolve the disputed facts and determine the
credibility of both Gage and J.W. See id. We find no abuse of discretion.

                             CONCLUSION

¶8           For the foregoing reasons, we affirm.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                       4